— Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J), rendered August 4, 1987, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed for reasons stated by Justice Baker in his memorandum decision denying that branch of the defendant’s omnibus motion which was to suppress certain statements.
We decline to adopt, however, that portion of the decision which indicates that the defendant was entitled to the protections provided juvenile delinquents under the Family Court Act (see, Family Ct Act § 305.2; People v Bonaparte, 130 AD2d 673, lv denied 70 NY2d 703; People v Ward, 95 AD2d 351), and we leave that question for determination in another case. Brown, J. P., Lawrence, Eiber and Kooper, JJ., concur.